ORDER
PER CURIAM.
Defendant Aisia Johnson appeals from his judgments of conviction, after a jury trial, of three counts of burglary in the second degree, one count of stealing $150 or more, and one count of escape from confinement. Defendant was sentenced as a class X offender to concurrent terms of imprisonment of twenty years for each of the three counts of burglary in the second degree, as well as for the felony stealing count, and to a concurrent term of imprisonment of ten years for the escape from custody charge, for a total term of imprisonment of twenty years. Defendant-also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing.
With regard to defendant’s direct appeal, no jurisprudential purpose would be served by a written opinion. The judgments of conviction are affirmed. Rule 30.25(b).
The denial of defendant’s Rule 29.15 motion is based on findings of fact that are not clearly erroneous; no error of law appears. A written opinion would have no precedential value. The judgment is affirmed. Rule 84.16(b).